972 F.2d 1347
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Mario Rafael YBARRA-FLORES, Defendant-Appellant.
No. 91-50710.
United States Court of Appeals, Ninth Circuit.
Submitted July 29, 1992.*Decided Aug. 10, 1992.

Before TANG, BEEZER and KOZINSKI, Circuit Judges.


1
MEMORANDUM**


2
Mario Rafael Ybarra-Flores appeals his sentence, imposed under the United States Sentencing Guidelines (Guidelines), following his plea of nolo contendere to conspiring to possess with intent to distribute 270 kilograms of cocaine in violation of 21 U.S.C. § 841(a)(1).   Ybarra-Flores claims the district court erred, first, by failing to depart downward because his crime constituted a single act of aberrant behavior and, second, by declining to depart more than the government recommended based on assistance he rendered in another investigation.   Because Ybarra-Flores waived his right to appeal, we decline to review these claims and we dismiss the appeal.


3
A defendant's voluntary waiver of his right to appeal does not render his plea agreement unenforceable.   United States v. Bolinger, 940 F.2d 478, 480 (9th Cir.1991);   United States v. Navarro-Botello, 912 F.2d 318, 321-22 (9th Cir.1990).


4
Here, the government agreed to recommend a two-level reduction in Ybarra-Flores' offense level based upon his assistance, and Ybarra-Flores waived his right to appeal contingent on the court accepting the government's recommendation.   The district court granted the downward departure, and sentenced Ybarra-Flores to 188 months' imprisonment, the low end of the appropriate Guidelines range.


5
The district court sentenced Ybarra-Flores in strict accordance with his plea agreement.   He "waived his right [to appeal the sentence] for the purpose of obtaining certain concessions from the Government and he may not now ignore his part of the bargain."   Navarro-Botello, 912 F.2d at 322.   Therefore, we decline to review the claims he raises and we dismiss the appeal.


6
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3